Title: James Madison to John Sessford, 20 January 1829
From: Madison, James
To: Sessford, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany. 20.
                            
                        
                        
                        J. M. returns his thanks to Mr. Sessford for the copy of his Statistical view of the City of Washington. He
                            wishes Mr. S. may long be a witness of its progressive improvement, and add to that enjoyment a large share of individual
                            prosperity.
                        
                            
                                
                            
                        
                    